DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered.
An Examiner’s Amendment was entered in the Corrected notice of allowance mail-date 28 March 2022. For clarity of the record, the Examiner’s Amendment is reproduced below.
Claims 1-9, 11-15, 21 and 24 are allowed, reasons follow. 


Information Disclosure Statement
The information disclosure statement mailed on 10 June 2022 has been fully considered by the Examiner. a Signed copy is attached.

EXAMINER’S AMENDMENT
A restatement of the examiner’s amendment to the record (28 March 2022) appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Hunter Haygood on 23 February 2022; Examiner reconfirmed Applicant’s intent to accept this examiner’s amendment in an interview on 23 June 2022.

The application has been amended as follows: 

Claim 1 has been replaced with the following:
1.  	A queue control system configured to control a queue structure of a queue, the queue control system comprising:
	a controller configured to:
	receive, from an input device that monitors a queue characteristic of the queue, data feedback indicative of the queue characteristic, wherein the queue characteristic is indicative of a queue wait time corresponding to at least one person in the queue;
		determine a control command based on the data feedback of the queue characteristic indicative of the queue wait time corresponding to the at least one person in the queue; and
		output the control command; and
		a queue structure control comprising an actuator configured to operate an effect associated with the queue structure, wherein: 
		the queue structure control is configured to receive the control command; and
		the actuator of the queue structure control is configured to change at least one aspect of the queue structure based on the control command such that the effect is presented only once by the queue structure control during a duration of time corresponding to the queue wait time.

Claim 2 has been replaced with the following: 
2. 	The queue control system of claim 1, wherein the actuator of the queue structure control is configured to change the at least one aspect of the queue structure based on the control command such that the effect is presented only once by the queue structure control during the duration of time corresponding to the queue wait time by changing a characteristic of a light, and wherein the control command comprises an instructed value of the characteristic of the light.

Claim 4 has been replaced with the following:
4.  The queue control system of claim 1, wherein the queue structure control comprises a plurality of actuators including the actuator, wherein the plurality of actuators of the queue structure control is configured to change the at least one aspect of the queue structure based on the control command such that the effect is presented only once by the queue structure control during the duration of time corresponding to the queue wait time by changing a plurality of characteristics of a plurality of lights corresponding to the plurality of actuators, and wherein the control command comprises a plurality of instructed values of the plurality of characteristics of the plurality of lights. 


Claim 9 has been replaced with the following:
9.	 The queue control system of claim 1, comprising a plurality of lights configured to be driven by the queue structure control to provide a wave-like lighting effect.

Claim 10 has been canceled.

Claim 11 has been replaced with the following:
11. 	The queue control system of claim 1, wherein the actuator is configured to change the at least one aspect of the queue structure based on the control command such that the effect is presented only once during the duration of time corresponding to the queue wait time by changing a color of a light associated with the queue structure.

Claim 12 has been replaced with the following:
12.  (Currently Amended) The queue control system of claim 1, wherein the actuator of the queue structure control is configured to change the at least one aspect of the queue structure based on the control command such that the effect is presented only once during the duration of time corresponding to the queue wait time by moving a facilities component disposed upstream of an entry point to a destination adjacent an end of the queue structure, wherein the facilities component comprises a wall, gate, or door configured to block access to a queue space when the wall, gate, or door is in a closed position and enable access to the queue space when the wall, gate, or door is in an open position.


Claim 13 has been replaced with the following:
13. 	The queue control system of claim 1, wherein the queue structure control comprises a mister, and the actuator of the queue structure control is configured to change the at least one aspect of the queue structure based on the control command such that the effect is presented only once during the duration of time corresponding to the queue wait time by activating or deactivating the mister.

Claim 15 has been replaced with the following: 
15.  	One or more non-transitory computer-readable media storing instructions which, when executed by at least one processor, cause the at least one processor to perform operations comprising:
	receiving, from an input device that monitors a queue characteristic of a queue in a queue structure, data feedback indicative of the queue characteristic, wherein the queue characteristic is indicative of a queue wait time of at least one member in the queue;
	determining if the data feedback corresponds to a current operation of an aspect of the queue structure;
	in response to determining that the data feedback does not correspond to the current operation of the aspect of the queue structure, determining a control command based on the data feedback, wherein the control command corresponds to a target frequency at which to cause an effect associated with the queue structure, such that the effect, when controlled at the target frequency, is presented only once during a duration of time corresponding to the queue wait time; and
	outputting, to one or more actuators of a queue structure control, the control command, wherein the control command, when executed by the one or more actuators of the queue structure control, causes the one or more actuators to change the aspect of the queue structure to correspond to the data feedback by causing the effect to be presented only once during the duration of time corresponding to the queue wait time.

Claims 16, 17, 18, 19, and 20 have been canceled.

Claim 21 has been replaced with the following:
21. 	The one or more non-transitory computer-readable media of claim 15, wherein the effect corresponds to a first segment of an instructional video presented on a television, such that the instructions when executed by the at least one processor, cause the at least one processor to perform operations comprising:
outputting, to the one or more actuators of the queue structure control, the control command, wherein the control command, when executed by the one or more actuators of the queue structure control, causes the one or more actuators to change the aspect of the queue structure to correspond to the data feedback by actuating the television to display the first segment of the instructional video only once during the duration of time corresponding to the queue wait time.


Claim 22 has been replaced with the following:
22. 	The one or more non-transitory computer-readable media of claim 21, storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
outputting, to the one or more actuators of the queue structure control, an additional control command, wherein the additional control command, when executed by the one or more actuators of the queue structure control, causes the one or more actuators to actuate the television to display a second segment of the instructional video one or more times during the duration of time corresponding to the queue wait time, wherein the second segment of the instructional video corresponds to a safety segment of the instructional video.

Claim 23 has been canceled.

Claim 24 has been replaced with the following:
24. 	A queue control system, comprising:
	a plurality of lights configured to be disposed in a queue structure defining a queue space of a queue, wherein the plurality of lights is configured to provide a wave-like lighting effect in the queue space;
	an input device configured to monitor a queue characteristic of the queue, wherein the queue characteristic comprises a queue length, a queue wait time, a queue rate, or a queue throughput; and
	a controller configured to:
		receive, from the input device, data feedback indicative of the queue characteristic of the queue during an operating period; 
		determine, based on the data feedback indicative of the queue characteristic, a target speed of the wave-like lighting effect provided by the plurality of lights;
		control one or more actuators associated with the plurality of lights such that the plurality of lights provides the wave-like lighting effect at the target speed during the operating period;
		receive, from the input device, additional data feedback indicative of the queue characteristic of the queue during an additional operating period different than the operating period;
		determine, based on the additional data feedback indicative of the queue characteristic of the queue during the additional operating period, an additional target speed of the wave-like lighting effect provided by the plurality of lights, the additional target speed differing from the target speed; and
		control the one or more actuators associated with the plurality of lights such that the plurality of lights provides the wave-like lighting effect at the additional target speed during the additional operating period.

Claim 25 has been canceled.


Allowable Subject Matter
Claims 1-9, 11-15, 21, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: While Eggleton et al., US Pg-Pub 2011/0273312 teaches a queue management system which operates actuators based on received data indicative of a queue rate in a queue of persons, including actuating wave-like light patterns; and Backer et al., US Pg-Pub 2017/0011311 teaches displaying video with a repeat playback frequency based on queue wait time; and Den Hartog et al., US Pg-Pub 2019/0104596 teaches adjusting HVAC equipment based on queue size or throughput; and Oakes, Musical Tempo and Waiting Perceptions (2003) teaches playing music of varying tempo to affect subjective experience of the passage of time in persons waiting in a queue; and Blackwell et al., US Pg-Pub 2008/0140231 teaches modifying the playback speed of lighting sequences based on external sensor inputs reflective of the environment the system is installed in; and Weston, US Pg-Pub 2019/0201806 teaches a system for adjusting the duration of effects while guests are occupying a ride (attraction) in order to limit queue lengths for that ride (attraction); none of the references alone or in reasonable combination teach or fairly suggest all of the limitations of the claimed invention, particularly: 
(Claim 1)
determine a control command based on the data feedback of the queue characteristic indicative of the queue wait time corresponding to the at least one person in the queue;
…
the actuator of the queue structure control is configured to change at least one aspect of the queue structure based on the control command such that the effect is presented only once by the queue structure control during a duration of time corresponding to the queue wait time.
(excerpted; emphasis added by examiner to illustrate differences)
…in combination with the other features and elements of the claimed invention. 

Independent claim 15 recites substantively the same subject matter identified with respect to claim 1 above. Accordingly, mutatis mutandis, these claims are likewise persuasive for the above noted reason(s).

Similarly, for Claim 24, none of the references of record, alone or in reasonable combination, teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 24)
determine, based on the additional data feedback indicative of the queue characteristic of the queue during the additional operating period, an additional target speed of the wave-like lighting effect provided by the plurality of lights, the additional target speed differing from the target speed; and
	control the one or more actuators associated with the plurality of lights such that the plurality of lights provides the wave-like lighting effect at the additional target speed during the additional operating period.
	(Excerpted)
	…in combination with the remaining features and elements of the claimed invention.

The dependent claims, 1-9, 11-14, and 21, being definite, fully enabled, further limiting, and dependent upon the above-noted independent claim(s), are likewise persuasive for at least the above noted reason(s).

It is for these reason(s) that Applicant’s Invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119 

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119